 



Exhibit 10.3
EXECUTION COPY
(CITIGROUP LOGO) [v31548v3154801.gif]
Confirmation of OTC Convertible Note Hedge

          Date:   June 29, 2007
 
        To:   Tektronix, Inc. (“Counterparty”)
 
  Attention:   Treasurer
 
  Telephone No.:   503-627-4622
 
  Facsimile No.:   502-627-6108
 
        From:   Citibank, N.A. (“Dealer”)

Dealer Reference:
Dear Sir / Madam:
     The purpose of this letter agreement (this “Confirmation”) is to amend and
restate the terms and conditions of the above-referenced transaction entered
into among Counterparty and Dealer on the Trade Date specified below (the
“Transaction”). This Confirmation amends, restates and supersedes in its
entirety the Confirmation in respect of the Transaction dated as of June 25,
2007. This Confirmation constitutes a “Confirmation” as referred to in the
Agreement specified below.
     The definitions and provisions contained in the 2000 ISDA Definitions (the
“Swap Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions” and, together with the Swap Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. are incorporated into this Confirmation. In the
event of any inconsistency between the Swap Definitions and the Equity
Definitions, the Equity Definitions will govern, and in the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern. References herein to a “Transaction” shall be deemed to be
references to a “Share Option Transaction” for purposes of the Equity
Definitions and a “Swap Transaction” for the purposes of the Swap Definitions.
     This Confirmation evidences a complete binding agreement between you and us
as to the terms of the Transaction to which this Confirmation relates. This
Confirmation (notwithstanding anything to the contrary herein), shall be subject
to, and form part of, an agreement in the 1992 form of the ISDA Master Agreement
(Multicurrency Cross Border) (the “Master Agreement” or “Agreement”) as if we
had executed an agreement in such form (but without any Schedule and with the
elections specified in the “ISDA Master Agreement” Section of this Confirmation)
on the Trade Date. In the event of any inconsistency between the provisions of
that Agreement and this Confirmation, this Confirmation will prevail for the
purpose of this Transaction. The parties hereby agree that the Transaction
evidenced by this Confirmation shall be the only Transaction subject to and
governed by the Agreement.
     The parties acknowledge that this Confirmation is entered into on the date
hereof with the understanding that the provisions of the Note Indenture (as
defined below) that are referred to herein will conform to the descriptions
thereof in the Offering Memorandum dated June 25, 2007 (the “Offering
Memorandum”) relating to the Reference Notes (as defined below). The parties
agree that in the event of any inconsistency between the Note Indenture as of
the Effective Date and the Offering Memorandum, the parties will amend this
Confirmation in good faith to preserve the intent of the parties.
     The terms of the particular Transaction to which this Confirmation relates
are as follows:

 



--------------------------------------------------------------------------------



 



     General Terms:

     
Trade Date:
  June 25, 2007
 
   
Effective Date:
  The date of issuance of the Reference Notes.
 
   
Option Style:
  Modified American, as described in “Procedures for Exercise” below.
 
   
Option Type:
  Call
 
   
Seller:
  Dealer
 
   
Buyer:
  Counterparty
 
   
Shares:
  The shares of common stock, without par value, of Counterparty (Security
Symbol: “TEK”) or such other securities or property into which the Reference
Notes are convertible on the date of determination.
 
   
Premium:
   $14,904,000.00
 
   
Premium Payment Date:
  The Effective Date
 
   
Exchange:
  New York Stock Exchange
 
   
Related Exchange(s):
  All Exchanges
 
   
Reference Notes:
  The 100% Senior Convertible Notes in denominations of USD 1,000 principal
amount, original principal amount USD 345,000,000.
 
   
Applicable Portion of the Reference Notes:
   20.00%. For the avoidance of doubt, the Calculation Agent shall, as it deems
necessary, take into account the Applicable Portion of the Reference Notes in
determining or calculating any delivery or payment obligations hereunder,
whether upon a Conversion Date (as defined below) or otherwise.
 
   
Note Indenture:
  The indenture, dated as of closing of the issuance of the Reference Notes,
between Counterparty and U.S. Bank National Association, as trustee relating to
the Reference Notes, as the same may be amended, modified or supplemented from
time to time; provided that amendments, modifications or supplements adopted, or
waivers obtained, of the kind specified under “Amendment Event” below and
adopted or obtained, in each case, without Dealer’s consent, shall not be deemed
part of the Note Indenture for purposes of this Confirmation. Certain defined
terms used herein have the meanings assigned to them in the Note Indenture.
 
   
Procedures for Exercise:
   
 
   
Potential Exercise Dates:
  As specified below under “Exercise Notice”.
 
   
Conversion Date:
  Each “conversion date” for any Reference Note pursuant to the terms of the

Confirmation OTC Convertible Note Hedge (amended)

- 2 -



--------------------------------------------------------------------------------



 



     
 
  Note Indenture occurring before the Expiration Date.
 
   
 
  The principal amount of Reference Notes converted on each Conversion Date
shall be the “Conversion Amount” for such Conversion Date.
 
   
 
  If the Conversion Amount for any Conversion Date is less than the aggregate
principal amount of Reference Notes then outstanding, then the terms of this
Transaction shall continue to apply, subject to the terms and conditions set
forth herein, with respect to the remaining outstanding principal amount of the
Reference Notes.
 
   
Exercise Period:
  The period from and excluding the Effective Date to and including the
Expiration Date.
 
   
Expiration Date:
  The earliest of (i) the Final Maturity Date (as defined in the Note Indenture)
of the Reference Notes, (ii) the first day on which none of such Reference Notes
remain outstanding, whether by virtue of conversion, issuer repurchase or
otherwise and (iii) the occurrence of an Additional Termination Event and
designation of an Early Termination Date hereunder in respect of the termination
of the Transaction in whole but not in part.
 
   
Exercise Notice:
  Notwithstanding anything to the contrary in the Equity Definitions, in order
to exercise any Options hereunder, Buyer shall provide Seller with written
notice (“Exercise Notice”) prior to 5:00 p.m. New York City time on the Business
Day prior to the first Trading Day in the Conversion Reference Period (all as
defined in the Note Indenture) relating to the Reference Notes converted on the
relevant Conversion Date of (i) the number of Reference Notes being converted on
the relevant Conversion Date, (ii) the first Trading Day in the relevant
Conversion Reference Period for the Reference Notes and (iii) the applicable
Cash Percentage (as defined in the Note Indenture), if any; provided that with
respect to Reference Notes converted during the period beginning on May 15, 2012
and ending on the second Business Day immediately preceding the Final Maturity
Date (as defined in the Note Indenture) of the Reference Notes, the related
Exercise Notice need not contain the information specified in clause (i) of this
sentence and, in order to exercise any Options hereunder, Buyer shall deliver to
Seller prior to 5:00 p.m. New York City time on the Business Day (as defined in
the Note Indenture) prior to such Final Maturity Date a written notice
(“Supplemental Exercise Notice”) setting forth the number of Reference Notes
converted during such period; provided further that the delivery by Buyer of an
Exercise Notice after the Conversion Reference Period has commenced but prior to
the close of business on the fifth Trading Day of such Conversion Reference
Period shall be effective, in which case the Settlement Method shall be Net
Share Settlement but without regard to subsection (ii) of the definition of Net
Share Settlement and subject to adjustments to the Net Share Settlement Amount
as specified below.
 
   
Seller’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:
  Citibank, N.A.
250 West Street
10th Floor
New York, New York 10013
Attention: Director Derivatives Operations
Facsimile No.: 212 723 2956
 
   
Settlement Terms:
     
Settlement Method Election:
  Net Share Settlement or Net Cash Settlement consistent with Buyer’s election

Confirmation OTC Convertible Note Hedge (amended)

- 3 -



--------------------------------------------------------------------------------



 



     
 
  with respect to the Reference Notes converted on the applicable Conversion
Date; provided that Net Share Settlement shall apply in the event that Buyer
elects to deliver any Shares in connection with the applicable Conversion Date;
and provided further that it shall be a condition for Buyer’s right to elect Net
Cash Settlement or settlement pursuant to clause (ii) of Net Share Settlement
that Buyer delivers to Seller with the related Exercise Notice a representation
signed by Buyer that Buyer has publicly disclosed all material information
necessary for Buyer to be able to purchase or sell Shares in compliance with
applicable securities laws.
 
   
Electing Party:
  Buyer
 
   
Settlement Date:
  Subject to the delivery of an Exercise Notice to the Seller, on the third
(3rd) Business Day (as defined in the Note Indenture) following the final
Trading Day (as defined in the Note Indenture) in the applicable Conversion
Reference Period in respect of the relevant Conversion Date.
 
   
Net Share Settlement:
  In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, Seller shall deliver to Buyer on the related Settlement Date (i) a
number of Shares equal to the related Net Share Settlement Amount, provided that
in the event that the number of Shares calculated comprises any fractional
Share, only whole Shares shall be delivered and an amount equal to the value of
such fractional Share shall be payable by Seller to Buyer in cash and (ii) an
amount in cash equal to(x) the cash amount, if any, paid by Buyer in excess of
the principal amount of the applicable Reference Notes for such Conversion Date
pursuant to Section 4.12 of the Note Indenture multiplied by (y) the Applicable
Portion of the Reference Notes, provided that the delivery obligation set forth
in clause (i) and (ii) of this paragraph shall be determined excluding any
Shares or cash that Counterparty is obligated to deliver to holders of the
applicable Reference Notes as a result of any adjustments to the Conversion Rate
resulting from (a) a discretionary adjustment to the Conversion Rate by
Counterparty or (b) an adjustment to the Conversion Rate as a result of a
fundamental change as described in Section 4.01(i) of the Note Indenture. The
provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity
Definitions shall apply to any delivery of Shares hereunder, provided that the
Representation and Agreement in Section 9.11 of the Equity Definitions shall be
modified by excluding any representations therein relating to restrictions,
obligations, limitations or requirements under applicable securities laws as a
result of the fact that Buyer is the issuer of the Shares.
 
   
Net Cash Settlement:
  In lieu of the obligations set forth in Section 8.1 of the Equity Definitions,
on the Settlement Date Seller shall deliver to Buyer an amount in cash equal to
the related Net Cash Settlement Amount.
 
   
Net Share Settlement Amount:
  For each Conversion Date, the number of Shares equal to the Shares delivered
by Buyer for such Conversion Date as required under the Note Indenture
multiplied by the Applicable Portion of the Reference Notes, provided that if an
Exercise Notice with respect to such Conversion Date has not been delivered to
the Seller prior to the first Trading Day of the Conversion Reference Period
applicable to such Conversion Date, the Net Share Settlement Amount for such
Conversion Date shall be adjusted by the Calculation Agent to account for the
consequences of the reduced number of Trading Days from the delivery of the
Exercise Notice to the end of the applicable Conversion Reference Period with
respect to such Conversion Date. No reduction of the Net Share Settlement Amount
shall reduce the Net Share Settlement Amount below zero.

Confirmation OTC Convertible Note Hedge (amended)

- 4 -



--------------------------------------------------------------------------------



 



     
Net Cash Settlement Amount:
  For each Conversion Date, an amount equal to the cash delivered by the Buyer
in excess of the principal amount of the applicable Reference Notes for such
Conversion Date pursuant to Section 4.12 of the Note Indenture multiplied by the
Applicable Portion of the Reference Notes, provided that such cash amount shall
be determined excluding any cash that Counterparty is obligated to deliver to
holders of the applicable Reference Notes as a result of any adjustments to the
Conversion Rate resulting from (i) a discretionary adjustment to the Conversion
Rate by Counterparty or (ii) an adjustment to the Conversion Rate as a result of
a fundamental change as described in Section 4.01(i) of the Note Indenture.
 
   
Adjustments:
   
 
   
Method of Adjustment:
  Calculation Agent Adjustment; provided that the terms of this Transaction
shall be adjusted in a manner consistent with adjustments of the Conversion Rate
of the Reference Notes as provided in the Note Indenture; provided further
(without limitation of the provisions set forth above under “Net Share
Settlement” and “Net Cash Settlement Amount”) that no adjustment in respect of
any Potential Adjustment Event or Extraordinary Event shall be made hereunder as
a result of any adjustments to the Conversion Rate resulting from (i) a
discretionary adjustment to the Conversion Rate by Counterparty or (ii) an
adjustment to the Conversion Rate as a result of a fundamental change as
described in Section 4.01(i) of the Note Indenture.
 
   
Potential Adjustment Event:
  Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means, subject to the preceding paragraph, the occurrence of
an event or condition that would result in an adjustment of the Conversion Rate
of the Reference Notes pursuant to the Note Indenture.
 
   
Extraordinary Events:
   
 
   
Merger Events:
  Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition to which Section 4.10 of the Note
Indenture applies.
 
   
Consequences for Merger Events:
   
 
   
           Share-for-Share:
  The Transaction will be adjusted consistent with the Reference Notes as
provided in the Note Indenture.
 
   
           Share-for-Other:
  The Transaction will be adjusted consistent with the Reference Notes as
provided in the Note Indenture.
 
   
           Share-for-Combined:
  The Transaction will be adjusted consistent with the Reference Notes as
provided in the Note Indenture.
 
   
Tender Offer:
  Applicable, subject to “Consequences of Tender Offers” below. Notwithstanding
Section 12.1(d) of the Equity Definitions, “Tender Offer” means the occurrence
of any event or condition set forth in Section 4.06(e) of the Note Indenture.
 
   
Consequences of Tender Offers:
  The Transaction will be adjusted consistent with the Reference Notes as
provided in the Note Indenture.

Confirmation OTC Convertible Note Hedge (amended)

- 5 -



--------------------------------------------------------------------------------



 



     
Nationalization, Insolvency and Delisting:
  Cancellation and Payment (Calculation Agent Determination), provided Buyer
shall determine whether payment shall be settled in cash or Shares. In addition
to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it will
also constitute a Delisting if the Exchange is located in the United States and
the Shares are not immediately re-listed, re-traded or re-quoted on any of the
New York Stock Exchange, the American Stock Exchange, the NASDAQ Global Market
or the NASDAQ Global Select Market (or their respective successors); if the
Shares are immediately re-listed, re-traded or re-quoted on any such exchange or
quotation system, such exchange or quotation system shall thereafter be deemed
to be the Exchange.
 
   
Additional Disruption Events:
   
 
   
           Change in Law:
  Applicable
 
   
           Failure to Deliver:
  Applicable. If there is inability in the market to deliver Shares due to
illiquidity on a day that would have been a Settlement Date, then the Settlement
Date shall be the first succeeding Exchange Business Day on which there is no
such inability to deliver, but in no such event shall the Settlement Date be
later than the date that is two (2) Exchange Business Days immediately following
what would have been the Settlement Date but for such inability to deliver.
 
   
           Insolvency Filing:
  Applicable
 
   
           Hedging Disruption:
  Applicable
 
   
           Increased Cost of Hedging:
  Not Applicable
 
   
           Loss of Stock Borrow:
  Not Applicable
 
   
           Increased Cost of Stock Borrow:
  Not Applicable
 
   
           Hedging Party:
  Seller
 
   
           Determining Party:
  Seller
 
   
Non-Reliance:
  Applicable
 
   
Agreements and Acknowledgments Regarding Hedging Activities:
  Applicable
 
   
Additional Acknowledgments:
  Applicable

Additional Agreements, Representations and Covenants of Buyer, Etc.:

1.   Buyer hereby represents and warrants to Seller, on each day from the Trade
Date to and including the

Confirmation OTC Convertible Note Hedge (amended)

- 6 -



--------------------------------------------------------------------------------



 



    earlier of (i) July 27, 2007 and (ii) the date by which Seller is able to
initially complete a hedge of its position relating to this Transaction, that:

  a.   it will effect (and cause any “affiliated purchaser” (as defined in
Rule 10b-18 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) to effect) any purchases, direct or indirect (including by
means of any cash-settled or other derivative instrument), of Shares or any
security convertible into or exchangeable or exercisable for Shares solely
through Dealer in a manner that would not cause any purchases by Seller of its
hedge in connection with this Transaction not to comply with applicable
securities laws;     b.   it will not engage in, or be engaged in, any
“distribution,” as such term is defined in Regulation M promulgated under the
Exchange Act, other than a distribution meeting the requirements of the
exceptions set forth in sections 101(b)(10) and 102(b)(7) of Regulation M (it
being understood that Buyer makes no representation pursuant to this clause in
respect of any action or inaction taken by Seller or any initial purchaser of
the Reference Notes); and     c.   Buyer has publicly disclosed all material
information necessary for Buyer to be able to purchase or sell Shares in
compliance with applicable federal securities laws.

2.   If Buyer would be obligated to pay cash (other than payment of the Premium)
to, or receive cash from, Seller pursuant to the terms of this Agreement for any
reason without having had the right (other than pursuant to this paragraph (2))
to elect to deliver or receive Shares in satisfaction of such payment
obligation, then Buyer may elect (by giving notice to Seller no later than 8
a.m. New York time on the Exchange Business Day immediately following the date
of occurrence of the event giving rise to such payment obligation) that such
payment obligation shall be satisfied by the delivery of a number of Shares (or,
if the Shares have been converted into other securities or property in
connection with an Extraordinary Event, a number or amount of such other
securities or property as a holder of Shares would be entitled to receive upon
the consummation or closing of such Extraordinary Event) having a cash value
equal to the amount of such payment obligation. Such number or amount of Shares
or other securities or property to be delivered shall be determined by the
Calculation Agent to be the number of Shares or number or amount of such other
securities or property that could be purchased or sold, as applicable, over a
reasonable period of time with the cash equivalent of such payment obligation).
Settlement relating to any delivery of Shares or other securities or property
pursuant to this paragraph (2) shall occur within a reasonable period of time.
Notwithstanding anything herein or in the Agreement to the contrary, the
aggregate number of Shares that Counterparty may be required to deliver to
Dealer under this Transaction shall not exceed 2,603,418 Shares, as adjusted by
the Calculation Agent to account for any subdivision, stock-split, stock
combination, reclassification, certain distributions, dividends and payments to
holders of Buyer’s common stock or similar dilutive or anti-dilutive events with
respect to the Shares.   3.   Notwithstanding any provision in the Note
Indenture, this Confirmation or the Agreement to the contrary, each of the
“Applicable Conversion Rate” (as such term is defined in the Note Indenture),
the Shares and cash amounts owed pursuant to Net Share Settlement, the Net Cash
Settlement Amount and any other amount hereunder determined by reference to the
Applicable Conversion Rate shall be determined without regard to any provisions
in the Note Indenture allowing Counterparty to unilaterally increase the
“Applicable Conversion Rate” or any adjustments resulting from a fundamental
change.   4.   Counterparty is not, and after giving effect to the Transaction
contemplated hereby, will not be, an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.   5.   As of the
Trade Date and each date on which a payment or delivery is made by Counterparty
hereunder, (i) the assets of Counterparty at their fair valuation exceed the
liabilities of Counterparty, including contingent liabilities; (ii) the capital
of Counterparty is adequate to conduct its business; and (iii) Counterparty has
the ability to pay its debts and other obligations as such obligations mature
and does not intend to, or believe that it will, incur debt or other obligations
beyond its ability to pay as such obligations mature.

Confirmation OTC Convertible Note Hedge (amended)

- 7 -



--------------------------------------------------------------------------------



 



6.   The representations and warranties set forth in Section 1 of the Purchase
Agreement (as defined below) are hereby deemed to be repeated to Dealer as if
set forth herein.

Additional Termination Events:
The occurrence of any of the following shall be an Additional Termination Event
for purposes of this Transaction:

1.   Amendment Event. If an Amendment Event (as defined below) occurs, Dealer
shall have the right to designate an Early Termination Date pursuant to Section
6(b) of the Agreement and, notwithstanding anything to the contrary herein, no
payments shall be required hereunder in connection with such Amendment Event.  
    “Amendment Event” means that the Counterparty, without Dealer’s consent,
amends, modifies, supplements or obtains a waiver of (a) any term of the Note
Indenture (as in effect prior to such amendment, modification, supplement or
waiver) or the Reference Notes relating to the principal amount, coupon,
maturity, repurchase obligation of the Counterparty or redemption right of the
Counterparty, (b) any term relating to conversion of the Reference Notes,
including, without limitation, any changes to the conversion price, conversion
settlement dates or conversion conditions or (c) any term that would require
consent of the holders of 100% of the principal amount of the Reference Notes to
amend; provided, for the avoidance of doubt, that an adjustment to the
Conversion Rate in accordance with the terms of the Note Indenture (as in effect
prior to any amendment, modification, supplement or waiver to which Dealer has
not given its consent) shall not constitute an Amendment Event;   2.   Repayment
Event. If a Repayment Event (as defined below) occurs, Dealer shall have the
right to designate an Early Termination Date pursuant to Section 6(b) of the
Agreement with respect to this Transaction only to the extent of the principal
amount of Reference Notes that cease to be outstanding as a result of such
Repayment Event and, notwithstanding anything to the contrary herein, no
payments shall be required hereunder in connection with such Repayment Event.  
    “Repayment Event” means that (a) any Reference Notes are repurchased
(whether in connection with or as a result of a fundamental change or change of
control, howsoever defined, or for any other reason) by the Counterparty,
(b) any Reference Notes are delivered to the Counterparty in exchange for
delivery of any property or assets of the Counterparty or any of its
subsidiaries (howsoever described), other than as a result of and in connection
with a Conversion Date, (c) any principal of any of the Reference Notes is
repaid prior to the Final Maturity Date (as defined in the Note Indenture)
(whether following acceleration of the Reference Notes or otherwise), provided
that no payments of cash made in respect of the conversion of a Reference Note
shall be deemed a payment of principal under this clause (c), (d) any Reference
Notes are exchanged by or for the benefit of the holders thereof for any other
securities of the Counterparty or any of its Affiliates (or any other property,
or any combination thereof) pursuant to any exchange offer or similar
transaction or (e) any of the Reference Notes is surrendered by Counterparty to
the trustee for cancellation, other than registration of a transfer of such
Reference Notes or as a result of and in connection with a Conversion Date;
provided, for the avoidance of doubt, that a conversion of the Reference Notes
pursuant to the Note Indenture shall not constitute a Repayment Event.   3.  
Initial Purchase Event. If an Initial Purchase Event (as defined below) occurs,
this Transaction shall terminate automatically in its entirety and,
notwithstanding anything to the contrary herein, only the payments specified
below shall be required hereunder in connection with such Initial Purchase
Event.       “Initial Purchase Event” means that the transactions contemplated
by the Purchase Agreement among the Counterparty, Merrill Lynch, Pierce, Fenner
& Smith Incorporated, Goldman, Sachs & Co. and Citigroup Global Markets Inc.,
dated as of June 25, 2007 (the “Purchase Agreement”) shall fail to close for any
reason by the closing date for the offering of the Reference Notes as specified
in the Purchase Agreement.

Confirmation OTC Convertible Note Hedge (amended)

- 8 -



--------------------------------------------------------------------------------



 



    If an Initial Purchase Event occurs for any reason other than a breach of
the Purchase Agreement by the Initial Purchaser, then all payments previously
made hereunder shall be returned to the person making such payment, including
the Premium (if paid), less an amount equal the product of (a) 1,735,612 Shares,
(b) 0.50 and (c) an amount equal to the excess, if any, of the closing price of
the Shares on the Trade Date over the closing price of the Shares on the date of
the Initial Purchase Event (the “Break Expense”); provided that any negative
amount shall be replaced by zero and provided further that to the extent the
Premium has not been paid, Buyer shall promptly pay Seller the Break Expense.
Seller and Buyer agree that actual damages would be difficult to ascertain under
these circumstances and that the amount of liquidated damages resulting from the
determination in the preceding sentence is a good faith estimate of such damages
and not a penalty.       If an Initial Purchase Event occurs due to a breach of
the Purchase Agreement by the Initial Purchaser, then all payments previously
made hereunder, including the Premium, promptly shall be returned to the person
making such payment and no payments shall be required hereunder in connection
with such Initial Purchase Event.

Staggered Settlement:
If Seller determines reasonably and in good faith that the number of Shares
required to be delivered to Buyer hereunder on any Settlement Date would exceed
8.0% of all outstanding Shares, then Seller may, by notice to Buyer on or prior
to such Settlement Date (a “Nominal Settlement Date”), elect to deliver the
Shares owed by it pursuant to Net Share Settlement (the “Share Delivery
Obligation”) on two or more dates (each, a “Staggered Settlement Date”) or at
two or more times on the Nominal Settlement Date as follows:

1.   in such notice, Seller will specify to Buyer the related Staggered
Settlement Dates (the first of which will be such Nominal Settlement Date and
the last of which will be no later than twenty (20) Trading Days following such
Nominal Settlement Date) or delivery times and how it will allocate the Shares
it is required to deliver hereunder among the Staggered Settlement Dates or
delivery times;   2.   the aggregate number of Shares that Seller will deliver
to Buyer hereunder on all such Staggered Settlement Dates or delivery times will
equal the number of Shares that Seller would otherwise be required to deliver on
such Nominal Settlement Date; and   3.   the Net Share Settlement terms will
apply on each Staggered Settlement Date, except that the Shares comprising such
Share Delivery Obligation will be allocated among such Staggered Settlement
Dates or delivery times as specified by Seller in the notice referred to in
clause (1) above.

Notwithstanding anything herein to the contrary, solely in connection with a
Staggered Settlement Date, Seller shall be entitled to deliver Shares to Buyer
from time to time prior to the date on which Seller would be obligated to
deliver them to Buyer pursuant to Net Share Settlement terms set forth above,
and Buyer agrees to credit all such early deliveries against Seller’s
obligations hereunder in the direct order in which such obligations arise. No
such early delivery of Shares will accelerate or otherwise affect any of Buyer’s
obligations to Seller hereunder.
Disposition of Hedge Shares:
Counterparty hereby agrees that if, in the reasonable and good faith judgment of
Seller based on the advice of nationally recognized outside counsel, the Shares
acquired by Seller for the purpose of hedging its obligations pursuant to the
Transaction (the “Hedge Shares”) cannot be sold in the U.S. public market by
Seller without registration under the Securities Act of 1933, as amended (the
“Securities Act”), Counterparty shall, at its election: (i) in order to allow
Seller to sell the Hedge Shares in a registered offering, make available to
Seller an effective registration statement under the Securities Act to cover the
resale of such Hedge Shares and (a) enter into an agreement, in form and
substance satisfactory to Seller, substantially in the form of an underwriting
agreement for a registered offering, (b) provide accountant’s “comfort” letters
in customary form for registered offerings of equity securities, (c) provide
disclosure opinions of nationally recognized outside counsel to Counterparty
Confirmation OTC Convertible Note Hedge (amended)

- 9 -



--------------------------------------------------------------------------------



 



reasonably acceptable to Seller, (d) provide other customary opinions,
certificates and closing documents customary in form for registered offerings of
equity securities and (e) afford Seller a reasonable opportunity to conduct a
“due diligence” investigation with respect to Counterparty customary in scope
for underwritten offerings of equity securities; provided, however, that if
Seller, in its sole reasonable discretion, is not satisfied with access to due
diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this Section shall apply at the election of
Counterparty; (ii) in order to allow Seller to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities, in form and substance satisfactory to Seller,
including customary representations, covenants, blue sky and other governmental
filings and/or registrations, indemnities to Seller, due diligence rights (for
Seller or any designated buyer of the Hedge Shares from Seller), opinions and
certificates and such other documentation as is customary for private placements
agreements, all reasonably acceptable to Seller (in which case, the Calculation
Agent shall make any adjustments to the terms of the Transaction that are
necessary to compensate Seller for any discount from the public market price of
the Shares incurred on the sale of Hedge Shares in a private placement); or
(iii) purchase the Hedge Shares from Seller at the VWAP Price on such Exchange
Business Days, and in the amounts, requested by Seller. “VWAP Price” means, on
any Exchange Business Day, the per Share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page TEK.N <equity>
VAP (or any successor thereto) in respect of the period from 9:30 a.m. to 4:00
p.m. (New York City time) on such Exchange Business Day (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Exchange Business Day, as determined by the Calculation Agent using a
volume-weighted method).
Repurchase Notices:
Counterparty shall, on any day on which Counterparty effects any repurchase of
Shares, promptly give Seller a written notice of such repurchase (a “Repurchase
Notice”) on such day if following such repurchase, the Notice Percentage as
determined on such day is (i) greater than 6% and (ii) greater by 0.5% than the
Notice Percentage included in the immediately preceding Repurchase Notice (or,
in the case of the first such Repurchase Notice, greater than the Notice
Percentage as of the date hereof). In the event that Counterparty fails to
provide Seller with a Repurchase Notice on the day and in the manner specified
in this section, then Counterparty agrees to indemnify and hold harmless Seller,
its affiliates and their respective directors, officers, employees, agents and
controlling persons (Seller and each such person being an “Indemnified Party”)
from and against any and all losses, claims, damages and liabilities (or actions
in respect thereof), joint or several, to which such Indemnified Party may
become subject under applicable securities laws, including without limitation,
Section 16 of the Exchange Act, relating to or arising out of such failure. If
for any reason the foregoing indemnification is unavailable to any Indemnified
Party or insufficient to hold harmless any Indemnified Party, then Counterparty
shall contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Counterparty will reimburse any Indemnified Party for
all reasonable and documented expenses (including reasonable counsel fees and
expenses) as they are incurred (after notice to Counterparty) in connection with
the investigation of, preparation for or defense or settlement of any pending or
threatened claim or any action, suit or proceeding arising therefrom, whether or
not such Indemnified Party is a party thereto and whether or not such claim,
action, suit or proceeding is initiated or brought by or on behalf of
Counterparty. This indemnity shall survive the completion of the Transaction
contemplated by this Confirmation and any assignment and delegation of the
Transaction made pursuant to this Confirmation or the Agreement shall inure to
the benefit of any permitted assignee of Seller. Counterparty will not be liable
under this Indemnity provision to the extent that any loss, claim, damage,
liability or expense is found in a final judgment by a court to have resulted
from Dealer’s gross negligence or willful misconduct. The “Notice Percentage” as
of any day is the fraction, expressed as a percentage, (i) the numerator of
which is the product of (a) the Applicable Portion of the Reference Notes,
(b) the number of outstanding Reference Notes and (c) a number of Shares per
Reference Note equal to the Conversion Rate (as defined in the Note Indenture)
and (ii) the denominator of which is the number of Shares outstanding on such
day.
Conversion Rate Adjustment Notices
In connection with any adjustments to the Conversion Rate under the terms of the
Note Indenture, Counterparty
Confirmation OTC Convertible Note Hedge (amended)

- 10 -



--------------------------------------------------------------------------------



 



shall provide to Dealer a copy of the notice of adjustment required to be
delivered to the Trustee pursuant to Section 4.08 of the Note Indenture
concurrently with filing of such notice with the Trustee.

     
Compliance with
Securities Laws:
  Each party acknowledges that the offer and sale of the Transaction to it is
intended to be exempt from registration under the Securities Act by virtue of
Section 4(2) thereof. Accordingly, Buyer represents and warrants to Seller that
(i) it has the financial ability to bear the economic risk of its investment in
the Transaction and is able to bear a total loss of its investment, (ii) it is
an “accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act and (iii) the disposition of the Transaction is
restricted under this Confirmation, the Securities Act and state securities
laws.
 
   
 
  Buyer further represents:
 
   
 
  (a) Buyer is not entering into this Transaction to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares);
 
   
 
  (b) Buyer acknowledges that as of the date hereof and without limiting the
generality of Section 13.1 of the Equity Definitions, Seller is not making any
representations or warranties with respect to the treatment of the Transaction
under FASB Statements 149 or 150, EITF Issue No. 00-19 (or any successor issue
statements) or under FASB’s Liabilities & Equity Project.
 
   
Account Details:
  Account for payments to Buyer:      To be advised
 
   
 
  Account for payment to Seller:
 
   
 
  Citibank N.A., New York
 
  Swift Code: CITIUS33 ABA: 021000089
 
  A/C 00167679
 
   
 
  Accounts for deliveries of Shares: To be advised
 
   
Bankruptcy Rights:
  In the event of Buyer’s bankruptcy, Seller’s rights in connection with this
Transaction shall not exceed those rights held by common shareholders. For the
avoidance of doubt, the parties acknowledge and agree that Seller’s rights with
respect to any other claim arising from this Transaction prior to Buyer’s
bankruptcy shall remain in full force and effect and shall not be otherwise
abridged or modified in connection herewith.
 
   
Set-Off:
  Each party waives any and all rights it may have to set-off, whether arising
under any agreement, applicable law or otherwise.
 
   
Collateral:
  None.
 
   
Transfer:
  Buyer shall have the right to assign its rights and delegate its obligations
hereunder with respect to any portion of this Transaction, subject to Seller’s
consent, such consent not to be unreasonably withheld; provided that such
assignment or transfer shall be subject to receipt by Seller of opinions and
documents reasonably satisfactory to Seller and effected on terms

Confirmation OTC Convertible Note Hedge (amended)

- 11 -



--------------------------------------------------------------------------------



 



     
 
  reasonably satisfactory to the Seller with respect to any legal and regulatory
requirements relevant to the Seller; provided further that Buyer shall not be
released from its obligation to deliver any Exercise Notice or its obligations
pursuant to “Disposition of Hedge Shares”, “Repurchase Notices” or “Conversion
Rate Adjustment Notices” above.
 
   
 
  If, as determined in Seller’s sole discretion, the “beneficial ownership” of
it and those of its affiliates which are subject to aggregation (within the
meaning of Section 13 of the Exchange Act and rules promulgated thereunder)
could be deemed to exceed 8% of Counterparty’s outstanding Shares, Seller may,
without Counterparty’s consent, transfer or assign all or any part of its rights
or obligations under this Transaction to reduce such “beneficial ownership” to
7.5% to any third party with a rating for its (or, if applicable, its Credit
Support Provider’s) long term, unsecured and unsubordinated indebtedness of AA
or better by Standard & Poor’s Ratings Service or its successor (“S&P”), or Aa3
or better by Moody’s Investors Service (“Moody’s”) or, if either S&P or Moody’s
ceases to rate such debt, at least an equivalent rating or better by a
substitute rating agency mutually agreed by Company and Seller. If after
Seller’s commercially reasonable efforts, Seller is unable to effect such a
transfer or assignment on pricing terms reasonably acceptable to Seller and
within a time period reasonably acceptable to Seller of a sufficient number of
Options to reduce Seller’s “beneficial ownership” (within the meaning of
Section 13 of the Exchange Act and rules promulgated thereunder) to 7.5% of
Counterparty’s outstanding Shares or less, Seller may designate any Exchange
Business Day as an Early Termination Date with respect to a portion (the
“Terminated Portion”) of this Transaction, such that its “beneficial ownership”
following such partial termination will be equal to or less than 7.5%. In the
event that Seller so designates an Early Termination Date with respect to a
portion of this Transaction, a payment shall be made pursuant to Section 6 of
the Agreement as if (i) an Early Termination Date had been designated in respect
of a Transaction having terms identical to this Transaction and a Number of
Options equal to the Terminated Portion, (ii) Counterparty shall be the sole
Affected Party with respect to such partial termination and (iii) such
Transaction shall be the only Terminated Transaction. In circumstances in which
the foregoing provisions relating to Seller’s right to transfer or assign its
rights or obligations under the Transaction are not applicable, Seller may
transfer any of its rights or delegate its obligations under this Transaction
with the prior written consent of Buyer, which consent shall not be unreasonably
withheld.
 
   
 
  Notwithstanding any provision of the Agreement to the contrary, Seller shall
be entitled to assign its rights and obligations hereunder to make or receive
cash payments and transfer of Shares and other related rights to one or more
entities that are wholly-owned, directly or indirectly, by Citigroup Inc., or
any successor thereto (each, a “Citibank Affiliate”); provided that Buyer shall
have recourse to Seller in the event of the failure by a Citibank Affiliate to
perform any of such obligations hereunder. Notwithstanding the foregoing,
recourse to Seller shall be limited to recoupment of Buyer’s monetary damages
and Buyer hereby waives any right to seek specific performance by Seller of its
obligations hereunder. Such failure after any applicable grace period shall be
an Additional Termination Event with the Transaction to which the failure
relates as the sole Affected Transaction and Seller as the sole Affected Party.

ISDA Master Agreement:
With respect to the Agreement, Seller and Counterparty each agree as follows:
“Specified Entity” means in relation to Seller and in relation to Counterparty
for purposes of this Transaction: Not applicable.
Confirmation OTC Convertible Note Hedge (amended)

- 12 -



--------------------------------------------------------------------------------



 



The definition of “Specified Transaction” in Section 14 of this Agreement is
hereby amended by adding the text “commodity transaction, credit derivative
transaction, repurchase or reverse purchase transaction, securities lending
transaction, futures transaction, prime brokerage or margin lending transaction”
after the words “foreign exchange transaction” in the sixth line thereof and by
replacing the words “any other similar transaction” in the eighth line thereof
with the text “any other transaction between the parties”. “Specified
Transaction” shall exclude any default under a Specified Transaction if caused
solely by the general unavailability of the currency in which payments under
such Specified Transaction are denominated due to exchange controls or other
governmental action.
The “Cross Default” provisions of Section 5(a)(vi) of the Agreement will not
apply to Seller and will not apply to Counterparty.
The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of the Agreement
will not apply to Seller and will not apply to Counterparty.
The “Automatic Early Termination” provision of Section 6(a) of the Agreement
will not apply to Seller or to Counterparty.
Payments on Early Termination. For the purpose of Section 6(e) of the Agreement:
(i) Loss shall apply; and (ii) the Second Method shall apply.
“Termination Currency” means USD.
Tax Representations.

(a)   Payer Representations. For the purpose of Section 3(e) of the Agreement,
each party represents to the other party that it is not required by any
applicable law, as modified by the practice of any relevant governmental revenue
authority, of any Relevant Jurisdiction to make any deduction or withholding for
or on account of any Tax from any payment (other than interest under
Section 2(e), 6(d)(ii), or 6(e) of the Agreement) to be made by it to the other
party under the Agreement. In making this representation, each party may rely on
(i) the accuracy of any representations made by the other party pursuant to
Section 3(f) of the Agreement, (ii) the satisfaction of the agreement contained
in Section 4(a)(i) or 4(a)(iii) of the Agreement, and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of the Agreement, and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of the Agreement;
provided that it will not be a breach of this representation where reliance is
placed on clause (ii) above and the other party does not deliver a form or
document under Section 4(a)(iii) of the Agreement by reason of material
prejudice to its legal or commercial position.   (b)   Payee Representations.
For the purpose of Section 3(f) of the Agreement, each party makes the following
representations to the other party:

(i) It is a national banking association organized under the laws of the United
States and its U.S. taxpayer identification number is 13-5266470. It is “exempt”
within the meaning of Treasury Regulation sections 1.6041-3(p) and 1.6049-4(c)
from information reporting on Form 1099 and backup withholding.
(ii) Counterparty represents that it is a corporation incorporated in Oregon.
Delivery Requirements. For the purpose of Sections 4(a)(i) and (ii) of the
Agreement, each party agrees to deliver the following documents:

(a)   Tax forms, documents or certificates to be delivered are:       Dealer
agrees to complete (accurately and in a manner reasonably satisfactory to
Counterparty), execute,

Confirmation OTC Convertible Note Hedge (amended)

- 13 -



--------------------------------------------------------------------------------



 



    and deliver to Counterparty, United States Internal Revenue Service Form W-8
IMY and all required attachments, or any successor of such form(s): (i) before
the first payment date under this agreement; (ii) promptly upon reasonable
demand by Counterparty; and (iii) promptly upon learning that any such Form
previously provided by Dealer has become obsolete or incorrect.      
Counterparty agrees to complete (accurately and in a manner reasonably
satisfactory to Dealer), execute, and deliver to Dealer, United States Internal
Revenue Service Form W-9 or W-8 BEN, or any successor of such form(s):
(i) before the first payment date under this agreement; (ii) promptly upon
reasonable demand by Dealer; and (iii) promptly upon learning that any such
form(s) previously provided by Counterparty has become obsolete or incorrect.  
(b)   Other documents to be delivered:

                          Covered by Party Required to           Section 3(d)
Deliver Document   Document Required to be Delivered   When Required  
Representation
Counterparty
  Evidence of the authority and true signatures of each official or
representative signing this Confirmation   Upon or before execution and delivery
of this Confirmation   Yes
 
           
Counterparty
  Certified copy of the resolution of the Board of Directors or equivalent
document authorizing the execution and delivery of this Confirmation and such
other certificates as Seller shall reasonably request   Upon or before execution
and delivery of this Confirmation   Yes

Additional Notice Requirements. Counterparty hereby agrees to promptly deliver
to Seller a copy of all notices and other communications required or permitted
to be given to the holders of any Reference Notes pursuant to the terms of the
Note Indenture on the dates so required or permitted in the Note Indenture and
all other notices given and other communications made by Counterparty in respect
of the Reference Notes to holders of any Reference Notes. Counterparty further
covenants to Seller that it shall promptly notify Seller of each Conversion
Date, Amendment Event (including in such notice a detailed description of any
such amendment) and Repayment Event (identifying in such notice the nature of
such Repayment Event and the principal amount at maturity of Reference Notes
being paid).
Addresses for Notices. For the purpose of Section 12(a) of the Agreement:
Address for notices or communications to Seller for all purposes:

         
 
  Address:   Citibank
 
      250 West Street
 
      10th Floor
 
      New York, New York 10013
 
  Attention:   Director Derivatives Operations
 
  Facsimile No.:   212-723-2956

Additionally, a copy of all notices pursuant to Sections 5, 6, and 7 as well as
any changes to Counterparty’s address, telephone number or facsimile number
should be sent to:

         
 
  Address:   Legal Department
 
      77 Water Street
 
      9th Floor
 
      New York, New York 10004

Confirmation OTC Convertible Note Hedge (amended)

- 14 -



--------------------------------------------------------------------------------



 



         
 
  Attention:   Department Head
 
  Facsimile No.:   212-657-1452

Address for notices or communications to Counterparty for all purposes:

         
 
  Address:   14200 SW Karl Braun Drive
 
      Beaverton, OR 97077
 
  Attention:   Treasurer
 
  Facsimile No.:   503-627-6108
 
  Telephone No.:   503-627-4622

In addition, in the case of notices or communications relating to Section 5, 6,
11 or 13 of this Agreement, a second copy of any such notice or communication
shall be addressed to the attention of Counterparty’ General Counsel as follows:

         
 
  Address:   14200 SW Karl Braun Drive
 
      Beaverton, OR 97077
 
  Attention:   General Counsel
 
  Facsimile No.:   503-627-7474
 
  Telephone No.:   503-627-6777

     
Multibranch Party.
  For the purpose of Section 10(c) of the Agreement: Neither Seller nor
Counterparty is a Multibranch Party.
 
   
Calculation Agent.
  “Calculation Agent” means Dealer, acting in good faith and in a commercially
reasonable manner.

Credit Support Document.
Seller: Not Applicable
Counterparty: Not Applicable
Credit Support Provider.
With respect to Seller: Not Applicable
With respect to Counterparty: Not Applicable.
Governing Law. This Confirmation will be governed by, and construed in
accordance with, the laws of the State of New York.
Submission to Jurisdiction. Each party hereby irrevocably and unconditionally
submits for itself and its property in any legal action or proceeding by the
other party against it relating to the Transaction to which it is a party, or
for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the Supreme Court of the State of New York, sitting in
New York County, the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof.
Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to this Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and (ii)
Confirmation OTC Convertible Note Hedge (amended)

- 15 -



--------------------------------------------------------------------------------



 



acknowledges that it and the other party have been induced to enter into this
Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.
Netting of Payments. The provisions of Section 2(c) of the Agreement shall not
be applicable to this Transaction.
Basic Representations. Section 3(a) of the Agreement is hereby amended by the
deletion of “and” at the end of Section 3(a)(iv); the substitution of a
semicolon for the period at the end of Section 3(a)(v) and the addition of
Sections 3(a)(vi), as follows:
Eligible Contract Participant; Line of Business. Each party agrees and
represents that it is an “eligible contract participant” as defined in
Section 1a(12) of the U.S. Commodity Exchange Act, as amended (“CEA”), this
Agreement and the Transaction thereunder are subject to individual negotiation
by the parties and have not been executed or traded on a “trading facility” as
defined in Section 1a(33) of the CEA, and it has entered into this Confirmation
and this Transaction in connection with its business or a line of business
(including financial intermediation), or the financing of its business.
Acknowledgements:

(a)   The parties acknowledge and agree that there are no other representations,
agreements or other undertakings of the parties in relation to this Transaction,
except as set forth in the Agreement or this Confirmation.   (b)   The parties
hereto intend for:

  (i)   Seller to be a “financial institution” as defined in Section 101(22) of
Title 11 of the United States Code (the “Bankruptcy Code”) and this Transaction
to be a “securities contract” as defined in Section 741(7) of the Bankruptcy
Code and a “swap agreement” as defined in Section 101(53C) of the Bankruptcy
Code, qualifying for the protections of, among other sections,
Sections 362(b)(6), 362 (b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy
Code;     (ii)   a party’s right to liquidate this Transaction and to exercise
any other remedies upon the occurrence of any Event of Default under the
Agreement with respect to the other party to constitute a “contractual right” as
defined in the Bankruptcy Code;     (iii)   all payments for, under or in
connection with this Transaction, all payments for the Shares and the transfer
of such Shares to constitute “settlement payments” as defined in the Bankruptcy
Code.

Amendment of Section 6(d)(ii). Section 6(d)(ii) of the Agreement is modified by
deleting the words “on the day” in the second line thereof and substituting
therefore “on the day that is three Local Business Days after the day.”
Section 6(d)(ii) is further modified by deleting the words “two Local Business
Days” in the fourth line thereof and substituting therefore “three Local
Business Days.”
Consent to Recording. Each party consents to the recording of the telephone
conversations of trading and marketing personnel of the parties and their
Affiliates in connection with this Confirmation. To the extent that one party
records telephone conversations (the “Recording Party”) and the other party does
not (the “Non-Recording Party”), the Recording Party shall in the event of any
dispute, make a complete and unedited copy of such party’s tape of the entire
day’s conversations with the Non-Recording Party’s personnel available to the
Non-Recording Party. The Recording Party’s tapes may be used by either party in
any forum in which a dispute is sought to be resolved and the Recording Party
will retain tapes for a consistent period of time in accordance with the
Recording Party’s policy unless one party notifies the other that a particular
transaction is under review and warrants further retention.
Disclosure. Each party hereby acknowledges and agrees that Seller has authorized
Counterparty to disclose this Transaction and any related hedging transaction
between the parties if and to the extent that Counterparty reasonably
Confirmation OTC Convertible Note Hedge (amended)

- 16 -



--------------------------------------------------------------------------------



 



determines (after consultation with Seller) that such disclosure is required by
law or by the rules of the New York Stock Exchange or any securities exchange.
Notwithstanding the foregoing, effective from the date of commencement of
discussions concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.
Severability. If any term, provision, covenant or condition of this
Confirmation, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable in whole or in part for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Confirmation had been executed with the invalid
or unenforceable provision eliminated, so long as this Confirmation as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter of this Confirmation and the deletion of
such portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided, however, that
this severability provision shall not be applicable if any provision of
Section 2, 5, 6 or 13 of the Agreement (or any definition or provision in
Section 14 to the extent that it relates to, or is used in or in connection with
any such Section) shall be so held to be invalid or unenforceable.
Affected Parties. For purposes of Section 6(e) of the Agreement, each party
shall be deemed to be an Affected Party in connection with Illegality and any
Tax Event.
[Signatures follow on separate page]
Confirmation OTC Convertible Note Hedge (amended)

- 17 -



--------------------------------------------------------------------------------



 



Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.

                      Very truly yours,    
 
                CITIBANK, N.A.    
 
           
 
                By:   /s/ JASON SHREDNICK                       Name:   Jason
Shrednick         Title:   Authorized Signatory    

Confirmed as of the date first above written:

              TEKTRONIX, INC.    
 
            By:   /s/ JAMES F. DALTON               Name:   James F. Dalton    
Title:   Senior Vice President,    
 
      General Counsel, and Secretary    

Confirmation OTC Convertible Note Hedge (amended)

